Citation Nr: 0703091	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-01 124	)	DATE
	)
	)


THE ISSUE

Whether an August 12, 1991, decision of the Board of 
Veterans' Appeals (Board) contained clear and unmistakable 
error (CUE) in determining that service-connected death 
benefits were barred because the veteran's death in July 1989 
resulted from his own willful misconduct.  


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The DD Form 214 of record indicates that the veteran had 
active duty service from May 1981 to March 1985, and that he 
immediately reenlisted in March 1985.  He died in July 1989, 
while serving on active duty.  The moving party was the 
veteran's spouse at the time of his death.  

In statements dated in 2004 and thereafter, the moving party 
has alleged that CUE was committed by VA in finding that the 
veteran's death resulted from his own willful misconduct.  
While she initially indicated that CUE was committed by the 
RO, she was informed that the RO's decision had been upheld 
by the Board in an August 12, 1991, decision.  She now claims 
CUE with the Board's finding and asks that it be revised or 
reversed on the grounds of CUE.  See 38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1400 (2005). 


FINDINGS OF FACT

1.  By decision entered on August 12, 1991, the Board 
determined that the veteran's death was caused by his own 
willful misconduct. 

2.  In deciding the appellant's claim in August 1991, the 
Board did not commit an error of fact or law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.


CONCLUSION OF LAW

The August 12, 1991 Board decision was not clearly and 
unmistakably erroneous in determining that the veteran's 
death was caused by his own willful misconduct. 38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 
20.1404 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

	I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000).  The 
U.S. Court of Appeals for Veterans Claims (Court) has noted 
that the VCAA is not applicable to all cases.  Wensch v. 
Principi, 15 Vet. App. 362 (2001) (citing Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001)).  In this case, the issue on appeal is a CUE motion, 
which must be based on the record and law that existed at the 
time of the prior adjudication in question. 38 C.F.R. § 
20.1403(b).  The VCAA is not applicable to claims of CUE, 
since CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).  

	II. CUE

VA law provides that Board decisions are subject to revision 
on the grounds of clear and unmistakable error and must be 
reversed or revised if evidence establishes such error. 38 
U.S.C.A. § 7111(a).  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 
(2005).

Under § 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be dismissed without 
prejudice to refiling under this subpart.

It is noteworthy that § 20.1404(b) was amended effective July 
10, 2001. See 66 Fed. Reg. 35902-35903; see also Disabled 
American Veterans et. al. v. Gober, 234 F.3d 682 (Fed. Cir. 
2000) (upholding all of the Board's rules of practice 
involving CUE claims, except the last sentence of Rule 
1404(b) that had stated "[m]otions which fail to comply with 
the requirements set forth in this paragraph shall be 
denied").

The Court has consistently stressed the rigorous nature of 
the concept of CUE. "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  "It must always be remembered that CUE 
is a very specific and rare kind of 'error.'"  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

VA regulations set out what constitutes CUE in a prior Board 
decision and what does not.  Generally, CUE is a very 
specific and rare kind of error, the kind of error of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made; however, a special rule exists for prior Board 
decisions issued on or after July 21, 1992, which provides 
that the record existing when those decisions were made 
includes relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.  38 
C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

VA regulations include examples of situations that are not to 
be considered CUE: (1) a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision, (2) a VA failure to fulfill the duty to assist, and 
(3) a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there was a change in the interpretation of the 
statute or regulation.  38 C.F.R. § 20.1403(e).

Finally, given the rigorous nature of CUE, the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 
does not apply to clear and unmistakable error claims.  See 
38 C.F.R. § 20.1411(a).

The moving party has made many allegations of error and 
reported many problems with her attempt to reopen this claim.  
(Her claim was reopened and service connection for the 
veteran's cause of death was granted by a January 2005 RO 
decision.)  It is somewhat difficult to understand exactly 
what errors she is alleging to be CUE (and why such errors 
are CUE), as opposed to simply erroneous information she has 
been given in her attempt to reopen the claim.  The Board 
notes that most of the errors or problems she assigns to the 
case, even if true, are of no consequence whatsoever.  The 
Board will address all the allegations of error, as 
understood by the Board (again, it is difficult to understand 
exactly what she is alleging to be the basis of the CUE 
claim).

The main argument appears to be that VA should not have found 
the veteran's action to be willful misconduct when the 
service department indicated that the accident was in the 
line of duty and the coroner found the death to be 
accidental.  

The law and regulation applicable at the time of the 1991 
Board decision provided that an injury or disease incurred 
during service is generally regarded to be in line of duty 
unless it was the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 105 (West 1988 & West Supp. 1990).  
In line of duty means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.1(m) (1991).  
A service department finding that injury, disease, or death 
occurred in line of duty will be binding on VA unless it is 
patently inconsistent with the requirements of laws 
administered by VA.  Id.  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action (malum in se or malum 
prohibitum).  A service department finding that injury, 
disease or death was not due to misconduct will be binding on 
VA unless it is patently inconsistent with the facts and the 
requirements of laws administered by VA.  38 C.F.R. § 3.1 (n) 
(1991).  

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of that person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin.  38 C.F.R. 
§ 3.301(c)(2) (1991).

While neither the line of duty determination or the coroner's 
report mention the veteran's intoxication as the proximate 
cause of the accident, the Board finds that there was a 
reasonable basis for the Board's 1991 decision in finding 
that the veteran's death was proximately caused by his 
intoxicated condition.  First, the August 1989 coroner's 
report clearly notes that laboratory findings indicated that 
the veteran was intoxicated at approximately twice the legal 
limit.  The deputy coroner, after reporting this fact, goes 
on to state that it was their office's opinion that the 
veteran's death was the result of internal thoracic 
hemorrhage due to blunt trauma resulting from a motorcycle 
accident.  The jury, tasked with finding whether the 
veteran's death was due to homicide, suicide, accident, or an 
undetermined cause, agreed with the deputy coroner and found 
that the death was due to internal thoracic hemorrhage due to 
trauma from the motorcycle accident.  The jury concluded that 
the death was accidental.  

This finding was not inconsistent with the Board's finding.  
The Board's decision did not find that the death was due to 
anything other than an accident; it was not found to be due 
to suicide or homicide.  Further, the Board's decision does 
not indicate that the death was caused by anything other than 
the injuries sustained in the motorcycle accident.  The only 
finding by the Board that was not indicated in the coroner's 
report is that the cause of the accident was the veteran's 
intoxicated condition.  The coroner's report simply did not 
make a determination on this matter at all.  

At the coroner's hearing, the investigating officers reported 
their findings, which were that the accident resulted from 
the veteran striking the back of a truck.  No opinion was 
given as to why the veteran struck the truck.  While the 
accident report did not mention anything about the veteran's 
intoxicated condition, this cannot possibly serve as a basis 
for finding that he was not intoxicated.  At the time of the 
accident, the veteran was lying on the street and the focus 
was to save his life, not to determine if he was intoxicated.  
That fact was later established at the hospital and the 
moving party herself has indicated that the veteran's 
intoxicated condition was not being contested.  (See moving 
party's March 2004 statement, in which she states that she 
has never disputed the veteran's intoxicated condition at the 
time of his death.)  The moving party provides various 
arguments as to why the truck driver may have been at fault.  
However, evidence of fault on the truck driver's part was 
simply not shown at the time of the 1991 Board decision.  
Since such evidence was received after the decision, it 
cannot be considered as part of the CUE motion.

With regard to the line of duty determination report, the 
Board again notes that the report provides no opinion as to 
whether or not the veteran's death was in line of duty, as 
the investigating officer was not authorized to address this 
question.  (See July 1989 commanding officer's appointment 
letter.)    The investigating officer made findings of facts 
in the case.  These findings included a determination that it 
was assumed that the veteran lost control of his motorcycle 
and hit the rear of a trailer being pulled by a semi-truck, 
and that an alcohol blood test was conducted at 0030 hours 
(12:30 a.m.) on July [redacted] 1989, which showed an alcohol content 
of .202.  (The medical records actually indicate that the 
blood was drawn at 2300 hours or 11:00 p.m.)  No opinion was 
given as to whether the death was in line of duty.  Although 
there is an administrative message which indicates that the 
veteran's death was in line of duty, no basis for this 
finding is shown.  Without any other reasonable explanation 
as to the cause of this tragic accident, the Board finds that 
it was very reasonable for the Board to conclude that the 
accident was proximately caused by the veteran's intoxicated 
status.  The veteran's intoxicated condition appears to be 
the most reasonable explanation for striking the back of a 
truck on a clear evening with hardly any traffic on the road.  

The applicable regulation provides that a service department 
finding that death occurred in the line of duty will be 
binding on VA unless it is patently inconsistent with the 
requirements of laws administered by VA.  38 C.F.R. § 3.1(m).  
Given that neither the coroner's report nor the line of duty 
investigation address the reason for the accident, and the 
administrative message finding of in line of duty provides no 
basis whatsoever for its finding, it was more than reasonable 
for the Board to conclude that the service's finding of in 
line of duty was patently inconsistent with VA laws.  Since 
any disagreement with that finding amounts to a disagreement 
with how the Board in 1991 chose to weigh the facts and the 
significance of the veteran's intoxicated condition, these 
allegations do not amount to CUE.

The moving party points to numerous specific things as her 
basis that the Board's finding of willful misconduct was 
erroneous.  She mentions that there were no direct witnesses 
to the accident, other than the truck driver who saw sparks 
behind him.  The truck driver did not believe he was struck 
by anything and denied any involvement in the accident.  The 
truck's lights were not checked on the evening of the 
accident and the truck driver was not tested for alcohol or 
drugs.  It was determined three weeks after the accident that 
the veteran possibly hit the back of the truck as there was 
damage to the rear of the truck and the accident report was 
changed from involvement of one motor vehicle to two motor 
vehicles.  The truck driver did not appear at the coroner's 
inquest, although it was determined that the truck was 
overloaded on the evening of the accident (the record does 
not indicate that the truck was overloaded).  Speed was not a 
factor as it could not be determined since there were no 
witnesses to the accident.  The veteran left 21 feet of skid 
marks, indicating that he attempted to stop.  The veteran 
owned the motorcycle for only four months, indicating he was 
not experienced.  The accident report did not indicate that 
he had been drinking.  His blood alcohol was not tested until 
three hours after death (this assertion is incorrect).  The 
truck driver's actions on the evening of the accident, and 
whether he did something to cause the accident, are unknown.  
The Board finds that these assertions essentially amount to 
no more than a disagreement with the way the facts were 
weighed by the Board, which cannot constitute CUE.  

The moving party also asserts that the Board stated that the 
veteran was driving his motorcycle while intoxicated, a known 
act of wrongdoing prohibited by law.  However, the Board 
decision also states that mere technical violation of police 
regulation or ordinances will not per se constitute willful 
misconduct.  Both of these statements were indeed made by the 
Board and they are neither contradictory nor unsupported by 
the evidence or law/regulations.  There is no basis for CUE 
with these allegations.  

The moving party further states that the Board noted that 
organic diseases and disabilities which are a secondary 
result of the chronic use of alcohol as a beverage, whether 
out of compulsion or otherwise, will not be considered of 
willful misconduct origin.  She claims that the veteran was 
an alcoholic and was due to attend rehabilitation.  While the 
veteran may have been an alcoholic, the above regulation has 
no bearing on the cause of the accident being due to willful 
misconduct.  His alcoholism is not an organic disease 
secondarily caused by alcohol abuse.  This allegation is not 
a basis for CUE.

The moving party asserts that the Board found that the 
veteran lost control of his motorcycle, but the coroner's 
report found that he did not lose control of the motorcycle.  
The coroner's report indicates that one of the investigating 
officers indicated, after checking the motorcycle, it was 
felt that the veteran did not lose control of the vehicle, 
but rather it had to have hit something.  After looking at 
the motorcycle and the truck, "we [the investigating 
officers] are determined in our own mind that the front of 
the motorcycle . . . struck the ICC bar on the semi, bending 
the bar, causing the accident."  (See p.15 of the August 
1989 report of the coroner.)  This appears to be more 
semantics than anything substantive.  It appears that the 
police had originally felt that perhaps the veteran lost 
control of his motorcycle as a result of something in the 
road.  Later, after discovering damage to the back of the 
truck, the police officer stated that the veteran did not 
lose control of this motorcycle, but that the accident was 
due to him striking the truck in front of him.  The Board 
stated that he lost control of his motorcycle and struck the 
truck in front of him.  In either event, his death was due to 
the accident which resulted from striking the truck in front 
of him, which is what the Board found.  Without any 
explanation from the police officer as to why the veteran 
struck the truck in front of him, it was more than reasonable 
to find that there was loss of control of the vehicle (or 
some other oversight or fault) on the veteran's part in 
striking the truck in front of him.  Again, under the facts 
of this case, his intoxicated condition appears to be the 
truly reasonable explanation for striking the back of the 
truck.  

The moving party further claims that many items are missing 
from the claims folder.  She reports that the veteran was 
honorably discharged, but his DD Form 214 is not of record.  
This, however, is of no consequence as the service records 
associated with the claims file did note that his death was 
in line of duty.    

The moving party also claims that she submitted a copy of a 
telephone bill and a statement from her sister.  She also 
presented other evidence at a hearing which showed that the 
truck that the veteran hit on the night of his death was 
doing approximately 17 miles per hour in a 55 mile per hour 
zone.  This is apparently based on the police report's 
finding that the truck was 60-70 feet from the accident 
scene.  She reports that a loaded truck going 55 miles per 
hour would take more than 400 feet to stop.  Also, the 
veteran hit the driver's side of the truck; thus, he must 
have been trying to go around a slow moving truck.  He also 
had 21 feet of skid marks.  This meant that he tried to avoid 
the accident.  Her sister's statement, which is missing, 
indicates that the towing company called two days after the 
accident and told her that the veteran had braked so hard 
that he left impressions of his jeans on the gas tank on his 
motorcycle.  They also stated that the tire was deflated and 
the towing company felt that that may have been from him 
locking up brakes so fast and hard.  Therefore, she asserts, 
alcohol was not a factor in this accident.  She stated that a 
slow moving truck, at night, without having its flashes on is 
a hazard to any sober driver also.  Thus, this was not 
willful misconduct.  

With regard to the missing evidence, the moving party has not 
put forth any of this evidence even now.  The Board's 1991 
decision makes no reference to any of this alleged 
information.  Without any reference to such records in the 
1991 Board decision and without any other evidence to 
indicate that such records ever existed, other than the 
moving party's assertion, the Board cannot conclude that such 
documents were ever part of the record.  As to the other 
allegations, the Board finds that these amount to no more 
than a mere disagreement with the way the facts were weighed, 
and cannot constitute CUE.  Moreover, these allegations 
presented in the context of her motion for CUE cannot be 
considered in determining the correctness of the Board's 1991 
decision, since they were not of record at that time - 
rather, they represent the appellant's current arguments as 
to how certain facts in the record in 1991 (and some not such 
as the speed of the truck involved) should have been 
interpreted by the Board.

The moving party also is of the opinion that her original 
application for benefits was approved, and that through some 
type of fraud, someone else had been receiving benefits to 
which she was entitled.  As the basis for this opinion, she 
cites to numerous things.  She notes that her original 
application for benefits was filed in August 1989, but that 
the application was lost and she was required to re-file 
another application for benefits.  Throughout the years, her 
claims have been designated with a C number, an SS number, an 
XC number, and an XSS number.  Her claim was supposedly being 
worked on by the RO from August 1989 to December 1989, but, 
at the same time, the RO has indicated that her claims file 
was lost from August 1989 to February 1990.  There are 
typographical or font errors/discrepancies in some of the 
documents within the claims file.  The claims file indicates 
that a Chief H. made an inquiry on the moving party's behalf.  
However, she claims that she has spoken to Chief H. and he 
never made such an inquiry.  Chief H. also indicates that the 
area code which was recorded is the wrong area code for 
Chicago.  Her claim was noted to be a disability claim, and 
not a death claim.  She also states that there was not one 
form in the claims file that was completed in her 
handwriting, although it is her signature on each of the 
referenced documents.  The application for benefits that is 
on record is not in her handwriting; the only thing in her 
handwriting on the application for benefits is her signature.  
Also, it states that she began receiving Social Security 
benefits in September 1989, but she began receiving such 
benefits in August 1989.  She also makes an allegation that 
she did not appoint the Disabled American Veterans as her 
representative, but that they were appointed for her.  

The Board finds no evidence to indicate that the moving 
party's claim was previously granted or that funds belonging 
to her were being diverted.  The record does not show any 
evidence of fraud and none of these assertions are indicative 
of CUE.

The moving party also alleges that she and her mother 
testified at a travel Board hearing on September 11, 1990.  
She asserts that the presiding official advised her that they 
were from the Board of Veterans' Appeals.  In addition, she 
states that she received a denial from the Board sometime 
before May 1991.  This decision had signatures of three 
Veterans Law Judges that are different from judges who signed 
the August 1991 decision.  She further claims that the docket 
number noted on the August 1991 Board decision cannot be 
correct as she has been advised by the Board that it is too 
high.  

The Board has thoroughly reviewed the record and finds that 
these allegations are without merit.  The claims file and 
research of the Board's records indicate that a hearing 
before a Veterans Law Judge was not conducted in September 
1990.  Rather, the moving party appeared and testified at a 
hearing before the RO in July 1990.  Further, the August 1991 
Board decision makes no reference to a Board hearing or a 
prior Board decision.  Archived records also do not show the 
existence of a Board hearing or prior Board decision.  
Further, while she alleges the existence of such a Board 
decision and gives the exact names of the Veterans Law Judges 
that allegedly signed the prior Board decision, she has 
failed to provide the Board with this alleged earlier Board 
decision.  With regard to the incorrect docket number, 
research of the Board's records indicate that there is no 
basis to this allegation and that the docket number is indeed 
correct.  The evidence of record does not indicate the 
presence of any of the alleged discrepancies and a CUE is not 
found based on this allegation.  

Other assertions the moving party makes is that the April 
1990 RO denial letter makes reference to a report from the 
Navy Judge Advocate Generals' (JAG) office, but that there is 
no such report in the records.  The referenced JAG report 
pertains to the line of duty investigation report and the 
designation/endorsements by the commanding officer, which 
were forwarded to the JAG office.  This document is contained 
in the claims file.   

The moving party asserts that the September 1990 VA Form 9 is 
not in her handwriting, but that the signature is hers.  
Also, box 7 (date of decision being appealed) and box 8 (VA 
office which made the decision being appealed) on the Form 9 
are not completed.  In addition, box 9 indicates that she did 
not wish to appear at a hearing.  Yet, she did report for a 
hearing.  The fact that Box 7 and Box 8 are not completed is 
of no consequence whatsoever.  Box 9 refers to her desire to 
appear at a hearing before the Board, which indicates that 
she did not.  As previously explained, she appeared at an RO 
hearing, not at a hearing before the Board.  Thus, this is 
not inconsistent with the record.  As to the Form 9 not being 
completed in her handwriting, this also is not out of the 
ordinary as representatives often complete the forms and have 
the appellant sign it.  She has confirmed that the signature 
is indeed hers.  Therefore, these allegations also do not 
serve as bases for a finding of CUE.  

The moving party alleges error with the Board's decision 
because she has found numerous other Board decisions where 
the RO decision of willful misconduct was overturned.  She 
claims that the Board made these findings because it could 
not be determined with any degree of confidence that alcohol 
intoxication or any other deliberate or intentional act of 
wanton or reckless nature by the veteran was the cause of his 
death.  The Board has reviewed these other decisions and 
notes that the facts and circumstances of each decision are 
different from the present case.  Further, Board decisions 
are not precedential.  Thus, any other decisions by the Board 
have no bearing on the current claim.  Therefore, this 
allegation does not serve to overturn the August 1991 Board 
decision. 

The moving party asserts that her representative, in a 1991 
brief, made reference to a book by Cyril H. Wecht, M.D., but 
that the book was not released until 1992.  Although 
reference to this book was to her benefit, she believes the 
year was changed by someone.  However, if reference to this 
book was to her advantage, then a claim of CUE on this basis 
could not stand.  As to whether this is somehow indicative of 
fraud or discrepancy that indicates that someone else was 
receiving her benefits, the Board does not find evidence of 
this.  

The moving party alleges that her representative's 
presentation, which was prepared in 1991, makes reference to 
38 C.F.R. 3.301(c) (1992), but that section (c) was not 
revised until 1992.  The Board has reviewed 38 C.F.R. 
§ 3.301(c) and finds that the 1991 and 1992 versions are 
identical.  

The moving party also alleges that the representative stated 
that the veteran's blood alcohol test did not occur until 3.5 
hours after death, but that the Board decision states the 
test was only 1 hour and 15 minutes after death.  Review of 
the record indicates that the veteran was pronounced dead at 
9:44 p.m. on July [redacted], 1989.  A patient's progress report from 
St. Therese Medical Center indicates that the veteran's blood 
alcohol draw took place at 2300 hours (11:00 p.m.), which is 
approximately one hour and 15 minutes after the time of 
death.  The laboratory report indicates that the report was 
prepared at 2340 hours (11:40 p.m.), and showed a blood 
alcohol level of .202.  The Board's decision was therefore 
correct in its factual findings.  Any mis-statement by the 
representative is not shown to have any impact on the outcome 
of the Board's 1991 decision as the Board considered the 
correct facts.  

The moving party states that the Board's decision references 
a second drawing of blood which showed a blood alcohol level 
of .169 percent.  She claims CUE because there is no such 
report in the claims file.  However, review of the evidence 
indicates that a blood draw was conducted on July [redacted], 1989, 
at 1:00 p.m., by the coroner's office, and that the blood 
alcohol level was .169 percent.  

The moving party alleges that the Board decision uses a slang 
word "drunk" and refers to a fermentation process which she 
has never heard of.  She also claims that she has spoken to 
the representative and he claims that he did not recall 
giving any such evidence regarding fermentation. There is 
simply no basis for finding of CUE by use of the word drunk.  
Further, she has not provided any basis that the Board's 
decision would have been different but for the 
representative's reference to this fermentation process or 
that her lack of knowledge of this is in any way a basis for 
CUE.  In fact, the representative's assertion with regard to 
this matter was provided to strengthen the position that the 
veteran was not intoxicated, which was advantageous to the 
moving party.  The assertion that the representative does not 
recall, over a decade later, that he provided such an 
argument is no basis for a finding of CUE.  There is no merit 
to these allegations as a basis for a finding of CUE.  

The moving party further alleges that her representative did 
not have her claims folder from May 1990 until February 1994.  
Therefore, they could not have prepared any statements during 
this time.  It appears that the moving party is referring to 
entries made on a VA Form 3025 (Missing Folder, Rebuilt 
Received, Original Found), which notes entries from 1990 to 
1994.  Regardless of the entries on this form, there is no 
reason to find that the representative did not prepare the 
statements (in September 1990 and April 1991).  Review of 
these statements clearly indicates that the representatives 
were well-aware of the evidence in the record and that their 
presentation was based on this evidence.  Further, there is 
no reason to find that the 1991 Board decision would somehow 
be different because of this and the moving party has not 
provided any basis to find CUE even if her assertions were 
true (which the Board does not find to be true).  The 
representative's statements were presented to bolster her 
case for service connection for the cause of death and the 
Board fails to understand any basis for CUE here.  

The moving party reports that she was told by RO and Board 
personnel that her application for benefits could not be 
located, that there was no record of the denial in the 
computer systems, and that the claim had never been at the 
Board. Any misinformation by RO or Board personnel subsequent 
to the Board's 1991 decision cannot serve as a basis for CUE.  
CUE claims are based on evidence at the time of the alleged 
erroneous decision. 
  
The moving party has indicated that the address noted on her 
1990 application for benefits was her parents' address, and 
that she no longer resided at that address at the time of the 
application.  She reports that the denial letter was sent to 
her parents' address.  She has not indicated, however, that 
she did not receive the denial letter.  Further, it appears 
that the representative provided her current address to VA in 
the April 1990 notice of disagreement and that the SOC was 
sent to the correct address.  Thus, she was well-aware of the 
RO's decision and findings.  She has not indicated that this 
letter being mailed to her parents' address resulted in any 
prejudice whatsoever or that the outcome of the Board 
decision would have somehow been different because of this.  
Thus, there is no finding of CUE on this basis.  

The moving party reports that on a Form 21-6789, it indicates 
that her claim was for a disability benefit, not death.  This 
has no bearing whatsoever on the Board's 1991 decision.  

The moving party alleges that a VA Form 119 indicates that VA 
spoke with a Chief H.  However, she has spoken to Chief H. 
and he stated that the Navy never called the VA and the Navy 
never received any calls from VA.  He also pointed out the 
area code for Chicago was not 708 but 312.  Plus, he was the 
master CACO and he would have been the only one to send 
records to the VA, not Lt. R.  The referenced VA Form 119 
(Report of Contact) is dated in March 1990.  It indicates 
that the VA contacted the moving party to obtain a line of 
duty determination, but that she did not have one.  A call 
was also placed to Chief H., but he was not in and a message 
was left for him to call back.  Subsequently, a call was 
received by Lt. R., who indicated that the requested report 
would be sent.  A notation indicates that the JAG report was 
received in March 1990.  A JAG report, which includes the 
line of duty investigation report, is contained in the claims 
folder, and is date stamped as having been received in March 
1990, as indicated on the VA Form 119.  The Board is unable 
to understand what the appellant's allegation of error is and 
how such error, even if true, would have any impact on the 
outcome of the Board's 1991 decision.  There is no basis for 
the Board to find that the contents of the VA Form 119 are 
incorrect.  Even if the 708 area code noted on the form is 
incorrect, it does not necessarily mean that the correct 
number was not later obtained or that contact with Lt. R. was 
not made.  

The appellant asserts that she has been informed by attorneys 
at the Veterans Consortium that she should have received a 
supplemental statement of the case (SSOC) and that this was a 
significant oversight.  The record indicates that a statement 
of the case (SOC) was issued in May 1990.  Subsequently, a 
hearing was held in July 1990, at which time the moving party 
and her mother presented testimony.  No other evidence, other 
than their testimony, was provided.  Subsequently, the 
hearing officer rendered a decision, dated in August 1990, 
which considered the testimony, as well as other evidence 
previously considered in the SOC.  Subsequent to the hearing 
officer's decision, no other evidence was submitted.  

The applicable regulation provided as follows:

A supplemental statement of the case, so 
identified, will be furnished to the 
appellant and representative, if any, 
when additional pertinent evidence is 
received, when a material defect is 
discovered, or when, for any other 
reasons, the original statement is 
inadequate under the requirements of Rule 
20 (§ 19.120).  A supplemental statement 
of the case will also be issued following 
development pursuant to a remand of the 
Board.  A supplemental statement of the 
case is not required following a hearing 
on appeal before field personnel when no 
additional pertinent evidence is 
received, when a material defect is not 
discovered, or when the original 
statement is adequate under the 
requirements of Rule 20 (§ 19.120).  

38 C.F.R. § 19.122 (1991). 

In this case, no additional evidence was submitted after the 
issuance of the SOC.  Therefore, there is no violation of 
procedural due process under the applicable regulation.  

The moving party asserts that the claims file was sent to the 
Board approximately eight months before the decision was 
made.  She claims that according to the VA handbook, the file 
is not sent until 60-90 days before the Board's decision.  
Thus, even if she wanted to present additional evidence, the 
file was already gone.  As she has provided no evidence or 
information to indicate that she would have had additional 
pertinent evidence to present had the case remained at the 
RO, and that the outcome of the Board's 1991 decision may 
have been different had she had this 
opportunity, there is no need to determine whether there was 
any violation of the VA handbook.  She has not presented any 
indication that this VA action, even if a violation of the VA 
handbook, constitutes CUE.    

The standard of review the Board is obligated to apply is 
whether the Board's conclusion in 1991 was clearly and 
unmistakably erroneous.  In short, if there was a basis in 
the record for the Board's conclusion that willful misconduct 
was the proximate cause of the veteran's death, then there is 
no CUE.  Although other reviewers, such as the Decision 
Review Officer that ultimately granted the claim, may have 
viewed the facts differently, the Board cannot now, on 
collateral review of the prior decision, try to decide what 
weight should have been afforded certain facts versus others.  
In other words, there was a factual basis in the record for 
the Board's conclusions, as discussed above.  Therefore, it 
cannot be said that the Board's denial of the claim in 1991 
was clearly and unmistakably erroneous.

Accordingly, the Board concludes that the August 1991 Board 
decision was not clearly and unmistakably erroneous to the 
extent that it denied service connection for the cause of the 
veteran's death.  The correct facts were before the Board, 
and the appellant has not provided persuasive reasons why the 
outcome of the decision would have been manifestly different 
if the alleged errors had not been committed.


ORDER

An August 12, 1991, Board decision did not contain CUE in 
determining that service-connected death benefits were barred 
because the veteran's death in July 1989 resulted from his 
own willful misconduct, and the motion to revise or reverse 
that decision is denied.   


                       
____________________________________________
	Michelle L. Kane
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



